DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-12 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 5/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “determining whether the mobile object is present in an environment in which the mobile object is capable of transmitting the sensor information to a server”, the wording is unclear and therefore indefinite because it has been held that “capable of” is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense. Therefore, the effect of this wording on the mobile object functionality and its interaction in the environment is unclear. Furthermore, the bounds of the “capable of” verbiage is unclear. Does this mean the device itself is physically capable of transmitting the data, for example because it is in an environment where it is charged or where there is reception? Does it mean that the rules of the environment allow transmission? The limitation is interpreted so that determining whether a vehicle is at a high bandwidth access point before transmitting sensor information reads on it. 
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 6 and for failing to cure the deficiencies listed above. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the sensor information includes obtainment location information indicating a position of the mobile object or the sensor when the 10sensor obtained the sensor information”, the wording is unclear and therefore indefinite because independent claim 1 indicates that “sensor information” is obtained from the sensor, whereas the “sensor information” as used in this claim appears to just be referencing information about the sensor, such as where it obtained information. Therefore, it is unclear if this limitation is indicating that the sensor detects location information in addition to other information or whether it is simply indicating that the mobile object also detects the location information described. The limitation is interpreted so that determining a location of the mobile object reads on it. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the sensor information includes obtainment time information indicating a time when the sensor obtained the sensor information”, the wording is unclear and therefore indefinite because independent claim 1 indicates that “sensor information” is obtained from the sensor, whereas the “sensor information” as used in this claim appears to just be referencing information about the sensor, such as when it obtained information. Therefore, it is unclear if this limitation is indicating that the sensor detects time information in addition to other information or whether it is simply indicating that the mobile object also detects time information indicative of when the sensor obtained the sensor information. The limitation is interpreted so that mobile object determining a time the sensor data was collected reads on it. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 6 and for failing to cure the deficiencies listed above. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “obtaining time information from the server; and generating the obtainment time information using the time information 20obtained”, the wording is unclear and therefore indefinite because it is unclear whether the “time information” from the server is the same or different from the obtainment “time information”. The limitation is interpreted so that receiving instructions on when to obtain sensor information and then collecting sensor information based on the instructions reads on it.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “deleting the sensor information from the storage when a difference between a position of the mobile object or the sensor when the sensor obtained 15the sensor information and a current position of the mobile object or the sensor exceeds a predetermined distance”, the wording is unclear and therefore indefinite because it is unclear whether just differences in a position of mobile objects or differences between a position of the sensor are being claimed or if the claim language also includes a difference between a position of a mobile object and a sensor. The limitation is interpreted to only referring to differences between like-elements (i.e. difference in mobile object positions or difference in sensor positions). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 12 are directed to the abstract idea of a mental process. The limitation step of “obtaining sensor information that has been obtained by a sensor 5provided in the mobile object and indicates a surrounding state of the mobile object, and storing the sensor information into a storage”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “processor” and “memory” in claim 12, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could receive information that was obtained from a sensor and store the associated information in their brain. Similarly, the limitation step of, “determining whether the mobile object is present in an environment in which the mobile object is capable of transmitting the sensor information to a server” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “processor” and “memory” in claim 12, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally determine whether a vehicle is in an area served by a network that is able to receive the information based on a map of coverage and therefore determine whether the vehicle is capable of transmitting the sensor information to a server. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. Claim 12 recites the additional elements of “processor” and “memory”. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element, “transmitting the sensor information to the server when the mobile object is determined to be present in the environment in which the mobile object is capable of transmitting the sensor information to the server”. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “processor” and “memory” to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. With respect to the limitation, “transmitting the sensor information to the server when the mobile object is determined to be present in the environment in which the mobile object is capable of transmitting the sensor information to the server”, this technique is recited at a high level of generality and is well-understood routine and conventional as detailed MPEP 2106.05(d) (II)(i) which summarizes decisions Symantec and OIP Techs., Inc., v. Amazon.com. These decisions recognized that the function of data transmission over a network is well-understood, routine and conventional when claimed in a generic manner. Therefore, neither additional element provides an inventive concept and the claim is an abstract idea. 
Claims 2-11 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 recites details drawn to further specifying the mental process performed in claim 1. This step just further details a process that may be performed by the human mind. For example, a human can mentally review sensor data, generate 3D information and estimate the location of a vehicle that collected the sensor data. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
 Claim 3 recites details drawn to further specifying the mental process performed in claim 1. With respect to the limitations, “receiving the three-dimensional map from the server, wherein in the estimating, the self-location is estimated using the three- dimensional data and the three-dimensional map”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally receive map information from the server and make a comparison between 3D data and the map to determine a location of the vehicle. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element an “transmitting a transmission request for a three-dimensional map to the server”. This element is recited at a high level of generality such that it only generally links the abstract idea to the field of transmitting and receiving data over a network.  If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea. 
With respect to Step 2B, the additional element of an “transmitting a transmission request for a three-dimensional map to the server” just generally links the abstract idea to the field of transmitting and receiving data over a network. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 4-7 recite details drawn to further specifying the mental process performed in claim 1. These steps just further detail the type of information that may be considered in a process performed by the human mind. For example, a person can mentally review sensor information obtained from different sources (such as from a laser sensor, luminance image, infrared image, depth image, sensor position, or sensor speed), review obtainment location information detailing where the sensor data was collected and review obtainment time information indicating when the sensor collected the data. Furthermore, a human could mentally receive time information instructions and based on the instructions decide when the sensor information will need to be collected. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claim 8 recites details drawn to further specifying the mental process performed in claim 1. With respect to the limitation, “receiving, from the server, a sensor information transmission request 25including specification information specifying a location and a time”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally receive a transmission request that specifies a location and time. With respect to the limitation, “when sensor information obtained at a location and a time indicated by the specification information is stored in the storage, and the mobile object is 158determined to be present in the environment in which the mobile object is capable of transmitting the sensor information to the server …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine that sensor information has been gathered at a location at a time indicated by a request and that the vehicle is in an environment capable of transmitting information to a server. 
With respect to Step 2A, Prong II, the claim recites the additional element of “… transmitting, to the server, the sensor information obtained at the location and the time indicated by the specification information”, this additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
	With respect to Step 2B, this technique is recited at a high level of generality and is well-understood routine and conventional as detailed MPEP 2106.05(d) (II)(i) summarizing decisions Symantec and OIP Techs., Inc., v. Amazon.com. These decisions recognized that the function of data transmission over a network is well-understood, routine and conventional when claimed in a generic manner. Therefore, the claim does not provide an inventive concept and is an abstract idea. 
Claims 9-11 recite details drawn to further specifying the mental process performed in claim 1. These steps just further detail the type of information that may be ignored in a process performed by the human mind. For example, a person could mentally disregard/ delete sensor information when they determine it has already been transmitted to a server, or when a difference between a position of the mobile object (or the sensor when the sensor obtained the sensor information) and a current position of the mobile object (or the sensor) exceeds a predetermined distance, or when a difference between a time when the sensor obtained the sensor information and a current time exceeds a predetermined time. With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler (US 2019/0368882 A1). 
As per Claim 1, Wheeler discloses an information transmission method in a client device provided in a mobile object, the information transmission method comprising: 
obtaining sensor information that has been obtained by a sensor 5provided in the mobile object and indicates a surrounding state of the mobile object, and storing the sensor information into a storage ([0098, 0112]; Fig. 11A Step 1102 Vehicle 150 receives sensor data, for example image data, LIDAR data etc., and stores the data locally); 
determining whether the mobile object is present in an environment in which the mobile object is capable of transmitting the sensor information to a server ([0056, 0124] Vehicle determines whether it is at high bandwidth access point before transmitting sensor information); and 
10transmitting the sensor information to the server when the mobile object is determined to be present in the environment in which the mobile object is capable of transmitting the sensor information to the server ([0056, 0124, 0169]; Fig. 11A Step 1120 Vehicle 150 transmits the sensor data to the HD Map system 110 which may be a server).

As per Claim 4, Wheeler discloses the information transmission method according to claim 1, 
wherein the sensor information includes at least one of information obtained by a laser sensor, a luminance image, an infrared image, a depth image, 5sensor position information, or sensor speed information ([0112]; Sensor information includes LIDAR data (laser sensor) and image data).

As per Claim 5, Wheeler discloses the information transmission method according to claim 1, 
wherein the sensor information includes obtainment location information indicating a position of the mobile object or the sensor when the 10sensor obtained the sensor information ([0112-0113]; Sensor information includes current location information of the vehicle, either through GPS or matching sensor data to an occupancy map).

As per Claim 9, Wheeler discloses the information transmission method according to claim 1, further comprising: 
deleting, from the storage, the sensor information that has been transmitted to the server ([0098]; Vehicle removes sensor information after transmission).

As per Claim 10, Wheeler discloses the information transmission method according to claim 1, further comprising: 
deleting the sensor information from the storage when a difference between a position of the mobile object or the sensor when the sensor obtained 15the sensor information and a current position of the mobile object or the sensor exceeds a predetermined distance ([0098, 0155]; Vehicle records sensor information for a predetermined distance prior to transmission and then removes the sensor information after transmission. Therefore, sensor information will be deleted when a distance between the start of sensor data collection and the current position of the vehicle exceeds the threshold distance).

As per Claim 11, Wheeler discloses the information transmission method according to claim 1, further comprising: 20
deleting the sensor information from the storage when a difference between a time when the sensor obtained the sensor information and a current time exceeds a predetermined time ([0098, 0155]; Vehicle records sensor information for a predetermined time period prior to transmission and then removes the sensor information after transmission. Therefore, sensor information will be deleted when a time between the start of sensor data collection and the current time exceeds the threshold time).

As per Claim 12, Wheeler discloses a client device provided in a mobile object, the client device 25comprising: 
a processor ([0167] Vehicle computing system 120 including a processor); and 
memory ([0170] Vehicle computing system 120 including a memory), 
159wherein using the memory, the processor: 
obtains sensor information that has been obtained by a sensor provided in the mobile object and indicates a surrounding state of the mobile object, and stores the sensor information into a storage ([0098, 0112]; Fig. 11A Step 1102 Vehicle 150 receives sensor data, for example image data, LIDAR data etc., and stores the data locally);
5determines whether the mobile object is present in an environment in which the mobile object is capable of transmitting the sensor information to a server ([0056, 0124] Vehicle determines whether it is at high bandwidth access point before transmitting sensor information); and 
transmits the sensor information to the server when the mobile object is determined to be present in the environment in which the mobile object 10is capable of transmitting the sensor information to the server ([0056, 0124, 0169]; Fig. 11A Step 1120 Vehicle 150 transmits the sensor data to the HD Map system 110 which may be a server).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2019/0368882 A1) in view of Zavoli et al. (US 2009/0228204 A1). 
As per Claim 2, Wheeler discloses the information transmission method according to claim 1, further 15comprising: 
creating, from the sensor information, three-dimensional data of a surrounding area of the mobile object ([0113]; Fig. 11A Step 1104 Sensor data is used to create a 3D representation of the surroundings); and 
estimating a self-location of the mobile object using the three- dimensional sensor data ([0049, 0113]; Current location is determined using the sensor data and comparing to an occupancy map).

While Wheeler discloses using sensor data to create a three-dimensional data in the form of a representation and estimating a self-location using the sensor data, Wheeler does not explicitly disclose: that self-location is estimated using the three-dimensional data. 

However, Zavoli et al. teaches: estimating a self-location of the mobile object may be done using three-dimensional data ([0046-0048]; Fig. 3 Estimating a position can be performed by creating a 3D scene based on sensor data and comparing the scene to 3D map data retrieved from a database). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler to include the above limitations, as detailed in Zavoli et al., with the motivation being to provide a more accurate estimate of a vehicle position and allow for customers to immediately benefit when new map content is available as detailed in Zavoli et al. [0046-0047]. 

As per Claim 3, Wheeler discloses the information transmission method according to claim 2, further comprising: 
transmitting a transmission request for a three-dimensional map to the server ([0036, 0051-0052]; Vehicle sends request for 3D map to HD map system 110 describing route to be traveled); and 
25receiving the three-dimensional map from the server ([0036-0037, 0051-0052]; Vehicle receives updated 3D HD map from the server), 
wherein in the estimating, the self-location is estimated using the three- dimensional sensor data and the three-dimensional map ([0049, 0113]; Current location is based on matching sensor data to a stored occupancy map).

While Wheeler discloses the above limitations, including using the 3D sensor data and the 3D map to determine a position, Wheeler does not explicitly disclose that the three dimensional data created from the three dimensional sensor data is used in estimating the self-location. 

However, Zavoli et al. teaches: wherein in the estimating, the self-location is estimated using the three- dimensional data and the three-dimensional map ([0046-0048]; Fig. 3 Estimating a position can be performed by creating a 3D scene based on sensor data and comparing the scene to 3D map data retrieved from a database).
The motivation to combine Wheeler and Zavoli et al. is provided in rejection to claim 2. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2019/0368882 A1) in view of Ondruska et al. (WO 2018/189529 A1).

As per Claim 6, Wheeler discloses the information transmission method according to claim 1, 
wherein the sensor information includes obtainment time information ([0055] Transmitted sensor information includes timestamp).

While Wheeler discloses that the obtained sensor information includes a timestamp, Wheeler does not explicitly disclose that the timestamp is obtainment time information indicating a time when the sensor obtained the sensor information. 

However, Ondruska et al. teaches: timestamp is obtainment time information indicating a time when the sensor obtained the sensor information (p. 13, ln. 15-23 “timestamp … time might be that of a particular sensor measurement” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler to include the above limitations as detailed in Ondruska et al., with the motivation being to provide accurate position information in order to cooperate with other vehicles in traffic situations as detailed in Ondruska et al. p. 1, ln. 17-19.  

As per Claim 7, Wheeler discloses the information transmission method according to claim 6, further comprising: 
obtaining time information from the server ([0125, 0155]; Request may include a level of urgency, providing a time interval for when to respond); and 
generating the obtainment time information using the time information 20obtained ([0055; 0125, 0155]; Vehicle generates time information regarding sensor data based on data being collected in the provided time interval. Examiner’s note: teaching reference in claim 6 provides the specifics of the obtainment time information).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2019/0368882 A1) in view of James et al. (US 2018/0293809 A1)

As per Claim 8, Wheeler discloses the information transmission method according to claim 1, further comprising: 
receiving, from the server, a sensor information transmission request 25including specification information specifying a location and an indication of a time ([0125, 0149-0150, 0155]; Vehicle receives request for sensor information specifying a particular location in a geographic region to collect sensor information and an urgency level, indicating a time interval for collection); and 
when sensor information obtained at a location and a time indicated by the specification information is stored in the storage, and the mobile object is 158determined to be present in the environment in which the mobile object is capable of transmitting the sensor information to the server, transmitting, to the server, the sensor information obtained at the location and the time indicated by the specification information ([0149-0155]; Fig. 15 Sensor information is collected at the location and time indicating and when the vehicle is in the high-bandwidth environment the sensor information is transmitted to the server).

While Wheeler discloses receiving from the server urgency information indicative of a time for data collection and the vehicle collecting sensor information for a given window of time, Wheeler does not explicitly disclose: receiving information specifying a time. 

However, James et al. teaches: sensor data collection may be based on receiving information specifying a time from the server ([0019, 0027]; Server specifies timeframe for sensor information collection, for example collection by a LIDAR sensor on the vehicle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler to include the above limitations as detailed in James et al. with the motivation being to reduce computation intensity required in data collection as detailed in James et al. [0002-0003]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669         

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619